DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant's election with traverse of Group II, claims 20-30 in the reply filed on July 28, 2021 is acknowledged.  The traversal is on the ground(s) that the search for the entire application  (both Group I and II) could be performed including the clamping method technologies.  This is not found persuasive because applicant fails to show that the inventions are not patentably distinct, and did not distinctly and specifically point out the supposed errors in the restriction requirement and overlooks the extra burden of examining more than one invention. 
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 16-19 are withdrawn from further consideration by the examiner, 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.
This application is in condition for allowance except for the following formal matters:
Claims 16-19 must be canceled to put the case in condition for allowance since the claims are none-elected claims.


Information Disclosure Statement

The information disclosure statement filed 09/11/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification

The abstract of the disclosure is objected to because the abstract is not a concise statement in narrative form and generally limited to a single paragraph on a separate sheet.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “table for carrying the clamping sheet” (claim 20, line 8) and “stop surfaces” (claim 30, line 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that it appears that the first subframe 15 and/or the second subframe 22 carrying the clamping sheet 2 as shown in Figs. 3, 5 and 6.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


	Claim Objections

Claims 20-30 are objected to as being generally narrative, functional, awkward and including inferentially recited elements and lack of proper antecedent basis.  For example, the limitations “wherein at the longitudinal ends…the substrate holder” (claim 20, lines 3-7), “such that when the camshaft rotates…both sides of the substrate” (claim 20, lines 20-25)  are narrative and functional.   The language “preferably” (claim 20, lines 11, and claim 29, lines 2) is vague because it is unclear whether the limitations following the phrase are part of the claimed invention. The elements “a rotatable camshaft” (claim 20, line 16), "a first cam" (claim 20, lines 16, 17), “a first cam support” (claim 20, line 17), “a second cam” (claim 20, line 18), “a second subframe” (claim 20, line 18), “catch means” (claim 25, lines 2 and 3) and “a support surface” (claim 30, line 2) are only inferentially recited.  The claim does not positively set forth the elements as the elements of the claimed combination.  There is no proper antecedent basis for “the camshaft” (claim 20, line 21), “the first position” (claim 25, line 2) and  “the second position” (claim 27, line 2). 
Appropriate correction is required.

REASONS FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not teach teaches a device for clampingly holding against a substrate a flexible and stretchable clamping sheet and a heat transfer sheet, the device comprising a table for carrying the clamping sheet and the heat transfer sheet in a first position at a distance from the substrate holder and3 a translation device for moving the table and the .
  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Polk et al., Green, Aramini and Cobb disclose art in a device for transferring an image from a heat transfer sheet to a substrate i.e., a cup, a substrate holder, a coupling means for holding a flexible sheet and a heat transfer sheet and a translation device for moving the substrate holder and the coupling means mutually towards each other. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS ACTION IS SET TO EXPIRE 2 MONTHS FROM THE DATE OF THIS LETTER.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Anthony H Nguyen/
Primary Examiner, Art Unit 2853